Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 6, 7, 9, 10, 11, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuru (US 2019/0071267) in view of Wargo (US 2016/0039619) .
	Otsuru discloses a depalletization system comprising:
a rotary lift table comprising: 
a cargo bed 7, e.g. platform, configured to receive a pallet 5 loaded with boxes, boxes on a pallet arranged in layers with each layer including multiple boxes; 
a first actuator 11 arranged to rotate a platform; and 
a second actuator 12 arranged to raise and lower a platform; 
a sensor system 8, 9 arranged and operable to detect: 
(i) a level difference on an upper surface of cargo group 5 (S3), e.g. first state, in which some, but not all, boxes of a top layer have been removed and 
(ii) a second state in which all boxes of a top layer have been removed; and
a control system 13 in electrical communication with a first actuator, a second actuator, and a sensor system, wherein a control system is configured to: 
(i) initiate an actuation of a first actuator to rotate a platform (para. 43: “ the controller 13 drives the cargo bed rotating mechanism 12 such that the cargo bed 7 is rotated in a direction in which the target, which is the cargo item 4 to be held by the moving device 6 next, becomes close to the unloading position P (Step S5)”) when a sensor system detects a first state, and 
(ii) initiate an actuation of a second actuator to raise a platform (FIG. 4: S6).
Otsuru discloses actuation of first and second actuators based on sensor system 8 feedback. With respect to the second actuator controller 13 activates second actuator 12 to raise and lower platform to bring a target cargo item 4 into a highest position. This scenario would occur if no boxes remain on the uppermost layer. However, Otsuru does not explicitly disclose raising initiate an actuation of a second actuator to raise a platform when a sensor system detects all boxes of a top layer have been removed, e.g. a second state.
Wargo discloses sensor 52, 53 and lift 26, wherein the operation is disclosed as: 
the sensor senses the presence of pallet load elements, such as trays, in the topmost layer…so, as long as at least one remains in the topmost layer, a tray should be in a position blocking the light beam. Once the final tray is removed from the topmost layer, the unoccluded light beam traverses the entire width of the wall and is received by the optical receiver, which sends a signal on signal wires 58 to activate the lift to advance the pallet layers to position the succeeding layer at the top end of the wall. The amount of advancement is preferably fixed to be the height of the pallet layers.” (Para. 18).
In other words, Wargo’s apparatus raises lift system if sensor 52, 53 fail to sense any articles remaining in a layer. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Otsuru to include actuation of a second actuator to raise a platform when a sensor system detect all boxes of a layer have been removed, e.g. a second state, as taught by Wargo, thereby affording better layer removal of containers “farther away from the point of removal”.
Claim(s) 2, 3, 4, 12, 13, 14, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuru in view of Wargo and further in view of Brinker (US 4,723,884).
Otsuru does not disclose a first sensor that can detect a presence of a box, a second sensor that can detect a presence of a box, and a third sensor that can detect a presence a box. Brinker discloses first, second and third sensor pairs 10 )FOG/ 8) that detect an uppermost article B. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Otsuru to include a first sensor that can detect a presence of a box, a second sensor that can detect a presence of a box, and a third sensor that can detect a presence a box, as taught by Brinker, to control up and downward movement of an unloader.
Claim(s) 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuru in view of Wargo and further in view of Murano (US 2012/0163953) which discloses a light curtain 34, 35 which detect entry which stop a machine if “the light curtain is cut in particular by the operator or another person entering the chamber 1 by the door 7.” In other words, the whole of the machine operation is halted. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Otsuru to include a safety sensor, as taught by Murano, to prevent injury to personnel entering the work chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY W ADAMS/Primary Examiner, Art Unit 3652